POULIOT, J.
After a jury had returned a verdict for the plaintiff for $145.40, the defendant filed his motion for a new trial.
This suit is the result of a collision of two automobiles at or near the intersection of Brook and Hope streets and Lloyd avenue, in Providence. The plaintiff’s contention is that his car had gotten beyond the intersection and was about ten feet in on Lloyd avenue when the defendant’s truck swung around the corner from his left, headed in the same direction as the plaintiff’s car, and struck the plaintiff’s au*248tomobile, sending it up against a tree which is located 25 feet in from the intersection.
For plaintiff: Curran, Hart, Gainer and Carr.
For defendant: Fergus J. McOsker.
The defendant claims that the collision occurred in the intersection; that he saw plaintiff coming across the intersection, saw him slow down, then increase his speed; that when he saw plaintiff increase his speed, the defendant put on his brakes and swung to his left but could not avoid the collision.
In addition to the testimony given ■by the witnesses, the jury had the benefit of a view of the location where the vehicles collided.
The Court cannot disturb this verdict. It was purely a question .of fact for the jury to consider. There is ample evidence upon which the verdict can be based. It renders substantial justice between the parties and should be sustained.
Motion for new trial denied.